Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Kreher on 4/25/2022.

The application has been amended as follows: 
Please replace claims 1-16 with the amended claims as presented below.
Claim 1. A blending coat consisting of:
1.0-20.0 weight percent of at least one polyester resin;
1.0-20.0 weight percent of at least one acrylic resin;
1.0-10.0 weight percent of cellulose;
1.0-20.0 weight percent of formaldehyde;
1.0-30.0 weight percent of at least one polyurethane; and
1.0-95.0 weight percent of at least one urethane reducer.

Claim 2. The blending coat of claim 1 wherein the at least one polyester resin is present in an amount between 5.0 and 15.0 weight percent.

Claim 3. The blending coat of claim 2 wherein the at least one acrylic resin is present in an amount between 3.0 and 15.0 weight percent.

Claim 4. The blending coat of claim 3 wherein the formaldehyde is present in an amount between 10.0 and 20.0 weight percent.

Claim 5. The blending coat of claim 2 wherein the formaldehyde is present in an amount between 10.0 and 20.0 weight percent.

Claim 6. The blending coat of claim 1 wherein the formaldehyde is present in an amount between 10.0 and 20.0 weight percent.

Claim 7. The blending coat of claim 1 wherein the at least one acrylic resin is present in an amount between 3.0 and 15.0 weight percent.

Claim 8. The blending coat of claim 7 wherein the formaldehyde is present in an amount between 10.0 and 20.0 weight percent.

Claim 9. A method of application of a blending coat to a surface, wherein said blending coat consists of:
1.0-20.0 weight percent of at least one polyester resin;
1.0-20.0 weight percent of at least one acrylic resin;
1.0-10.0 weight percent of cellulose;
1.0-20.0 weight percent of formaldehyde;
1.0-30.0 weight percent of at least one polyurethane; and
1.0-95.0 weight percent of at least one urethane reducer;

wherein the surface is treated with the blending coat by at least one of brushing, spraying, 

dipping, pouring or rolling; and within 15 minutes after the treatment of the blending coat 

to the surface, applying a paint to the surface.


Claim 10. The method of application of the blending coat of claim 9 wherein the at least one polyester resin is present in an amount between 5.0 and 15.0 weight percent.

Claim 11. The method of application of the blending coat of claim 10 wherein the at least one acrylic resin is present in an amount between 3.0 and 15.0 weight percent.

Claim 12. The method of application of the blending coat of claim 11 wherein the formaldehyde is present in an amount between 10.0 and 20.0 weight percent.

Claim 13. The method of application of the blending coat of claim 10 wherein the formaldehyde is present in an amount between 10.0 and 20.0 weight percent.

Claim 14. The method of application of the blending coat of claim 9 wherein the formaldehyde is present in an amount between 10.0 and 20.0 weight percent.

Claim 15. The method of application of the blending coat of claim 9 wherein the at least one acrylic resin is present in an amount between 3.0 and 15.0 weight percent.

Claim 16. The method of application of the blending coat of claim 15 wherein the formaldehyde is present in an amount between 10.0 and 20.0 weight percent.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a blending coat consisting only of the claimed elements in the amounts as listed. The closest prior art of record is Childress (U.S. Pat. No. 4992490) which teaches a primer paint comprising a polyacrylate, an acrylate monomer, a polyester and a reducer. However, Childress requires a polymerization inhibitor and fails to teach the inclusion of cellulose or formaldehyde. Therefore, claim 1 is allowable over the prior art of record. Claims 2-16 require all the limitations of the allowable blending coat and are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Claims 1-16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
April 25, 2022Primary Examiner, Art Unit 1717